Case 1:19-cr-00140-RBJ Document 28 Filed 08/16/19 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

CASE NO. 19-cr-00140-RBJ

UNITED STATES OF AMERICA,

              Plaintiff,

v.

MATTHEW MARRE,

              Defendant.


                        NOTICE OF DISPOSITION AND
                MOTION REQUESTING CHANGE OF PLEA HEARING


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the Defendant, Matthew Marre, by and through undersigned counsel,

Assistant Federal Public Defender Matthew K. Belcher, and hereby notifies this Court that a

disposition has been reached in his case with the government. The parties request that they be

allowed to contact chambers to set a change of plea hearing.

                                            Respectfully Submitted,

                                            VIRGINIA L. GRADY
                                            Federal Public Defender



                                            /s/ Matthew K. Belcher
                                            MATTHEW K. BELCHER
                                            Assistant Federal Public Defender
                                            633 17th Street, Suite 1000
                                            Denver, CO 80202
                                            Telephone: (303) 294-7002
                                            Fax: (303) 294-1192
                                            Email: Matthew_Belcher@fd.org
                                            Attorney for Defendant
Case 1:19-cr-00140-RBJ Document 28 Filed 08/16/19 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE
       I hereby certify that on August 16, 2019, I electronically filed the foregoing Notice of
Disposition and Motion Requesting Change of Plea Hearing with the Clerk of the Court using
the CM/ECF system, which will send notification of such filing to the following email address:

       Gregory Allen Holloway, Assistant U.S. Attorney
       Email: gregory.holloway@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following non
CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
name:

       Matthew Marre
       via mail



                                            /s/ Cecilia Hernandez
                                            Cecilia Hernandez, Legal Assistant
                                            Office of the Federal Public Defender




                                               2
